DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Koike et al. WO 2015/198812 (hereafter—Koike--) is the closest art of record.
In regards to claim 1, Koike discloses as in Figures 8 and 9, a cutting insert (10), capable of being disposed on a shoulder milling tool (1), the cutting insert (10) comprising: a body having a trigonal shape (see shape on Figures 9 and 11) and a median plane (refer to the median plane that extends between the top and bottom surfaces) extending through the body; a first surface (or top surface 16), a second surface (or bottom surface 16), and a circumferential surface (14) extending between the first surface (16) and the second surface (16), the first and second surfaces (16) extending on opposite sides of the median plane (see Figure 10); a first cutting edge (15) extending along an intersection between the first surface (16) and the circumferential surface (14); and a second cutting edge (15) extending along an intersection between the second surface (16) and the circumferential surface (14), the first and second cutting edges (15), as seen in a view towards the first and second surfaces respectively (since the cutting insert is both indexable and reversible), extending along a corner (15c) of the cutting insert (10), wherein the first cutting edge (15 of first surface 16) includes a first main cutting edge (15a of first surface 16), a first corner cutting edge (15c of first surface 16), and a first surface-wiping secondary cutting edge (15b of first surface 16), wherein the first main cutting edge (15a of first surface 16) adjoins the first corner cutting edge (15c of first surface 16), and the first corner cutting edge (15c of first surface 16) adjoins the first surface-wiping secondary cutting edge (15b of first surface 16), wherein the second cutting edge (15 of 
However, Koike fails to disclose that the first main cutting edge (15a of first surface 16) is arranged inside the countersunk circumferential waist portion (14), as seen in the view towards the first surface and that the second main cutting edge (15a of second surface 16) is arranged inside the countersunk circumferential waist portion (14), as seen in the view towards the second surface (16). More specifically, as in Figure 5 of Koike note that both the first and second main cutting edges (15a) are each arranged outside from the countersunk circumferential waist portion 14.

Claim 8 is being interpreted as needing all of the allowable claimed limitations of claim 1, and as such, is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722